Citation Nr: 1117375	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a skin disorder of the feet (claimed as jungle rot/trench foot), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for jungle rot finding that the Veteran had not submitted new and material evidence to reopen the claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a skin disorder of the feet (claimed as jungle rot/trenchfoot).  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for a skin disorder of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied service connection for trench foot.  The Veteran did not appeal that rating decision, and it became final.

2.  Evidence received since the final February 2007 RO decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for a skin condition of the foot (claimed as jungle rot/trench foot) has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  New and material evidence

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

As noted above in the Introduction, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, supra, aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  The Veteran originally filed a service connection claim for a skin fungus while in Vietnam in January 1971.  At that time he also claimed that he had a skin disorder that was aggravated by his service.  The RO subsequently denied entitlement to service connection for acne vulgaris with scars finding that there was no aggravation of that condition, without considering the Veteran's service connection claim for a skin fungus.   

In October 2006, the Veteran filed another service connection claim for a skin disorder this time characterized as jungle rot/trench foot.  The RO originally denied service connection for trench foot in February 2007, on the basis that there was no evidence of treatment for the disorder in service.  Because the Veteran did not appeal the rating action to the Board, which he had the right to do under the law, it became final.  

In August 2008, the Veteran filed a request to reopen his claim.

Evidence considered at the time of the last final rating decision included the service treatment records (STRs), which were negative for any findings of trench foot/jungle rot but did note the Veteran's service in Vietnam.  A March 1971 VA dermatology record notes findings of acne on the face but is negative for any findings of a foot skin disorder.  

Evidence received since the last final rating decision includes an August 2007 VA Agent Orange registry examination, which notes the Veteran's reports of the skin disorder on his feet that he treated with over-the-counter products, and a diagnosis of bilateral foot skin disorder with persistent symptoms.  A July 2009 statement from a private doctor also was submitted, which notes that the Veteran was seen in the doctor's clinic in July 2009 and described his foot problem that had been ongoing since his time serving in Vietnam.  The doctor stated that the Veteran's foot skin disorder was clearly related to his service in Vietnam.  

The Board views the evidence submitted since the February 2007 rating decision as being new and material because, assuming it to be credible for the purpose of the request to reopen the claim, it demonstrates that the Veteran has a present foot skin disorder and it includes a medical opinion relating his present foot skin disorder to his service in Vietnam.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, the Board will reopen the claim of entitlement to service connection for a skin disorder of the foot.  For reasons described below, this case is not being decided at the present time but is subject to further development on remand.





ORDER

New and material evidence has been received to reopen the service connection claim for a skin disorder of the foot (claimed as jungle rot/trench foot), and to this extent only, the claim is granted.


REMAND

A preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes providing a VA examination to resolve the Veteran's present foot skin diagnoses and determine whether any diagnosis is related to the Veteran's military service.  38 C.F.R. § 3.159(c)(4).

The record shows that the Veteran served in Vietnam and that he has asserted that he had a fungus condition since service.  Of note is that he submitted a claim for benefits for a skin fungus as far back as January 1971 (less than a year after his August 1970 discharge from service).  The Veteran states that he was treated for his foot disorder in Vietnam 9 to 10 times at the clinic MCB 53 in Red Beach, Vietnam, on Highway 1 North of DaNang.  He recalled that he was told to walk barefoot in the sand to dry up his feet.  The STRs show that the Veteran was treated at MCB 53 in the Republic of Vietnam from March 22, 1969 to August 7, 1969 for a small burn on the left arm, acne, right inguinal hernia, and swelling in the neck, but there is no specific mention of any jungle rot, trench foot, or fungus infection.  

The Veteran reported on an August 2007 VA Agent Orange registry examination report that he had jungle rot on the bilateral feet and that his skin would redden and look like cellophane and peel.  He used Desitin and other over-the-counter products, and also rotated between three to four pairs of shoes.  Review of systems of the skin noted no current rashes or infections.  Physical examination noted acne scarring on the face and scars from a cancerous skin lesion removal but otherwise no rash or redness was noted.  The diagnosis was a bilateral foot skin disorder.  It was noted that symptoms had persisted but seemed to be well-controlled with rotating several pairs of shoes and using over-the-counter products.  

A July 2009 statement was submitted by a private physician who noted that the Veteran described a burning sensation in his feet that was daily and constant.  At times cracks would form in the soles of his feet and then his feet would bleed.  This had been an ongoing problem since his time serving in Vietnam.  The physician stated that the Veteran's foot skin disorder clearly was related to his service in Vietnam.  

The evidence as it stands is insufficient to resolve this claim.  Specifically, it is not clear from the August 2007 VA Agent Orange registry examination or the July 2009 statement from the private physician whether the Veteran's feet were actually objectively evaluated to determine the presence of a current skin disorder of the feet, or whether the diagnosis of a bilateral foot skin disorder was based solely on the Veteran's reported history.  A medical opinion addressing the etiology of any foot skin condition also has never been provided that is based on a thorough review of the record.  

To assure the Veteran full due process, the Board concludes that this matter must be remanded for a VA examination to determine whether any current skin disorder of the feet is related to his military service, specifically his time in Vietnam.  

The Veteran further mentioned in an August 2008 statement that he sees "local doctors" to get creams, powders, and sprays to treat his feet.  There is no ongoing treatment reflected in the claims file.  The Veteran should be asked to clarify what kind of treatment he is referring to.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional pertinent treatment that he has received for his skin disorder of the feet.  Specifically, ask him to clarify what "local doctors" he sees to get creams, powders, and sprays from to treat his feet, as mentioned in an August 2008 statement.  Action should be taken to obtain any treatment records corresponding to treatment reported by the Veteran, and, if the search for such records is unsuccessful, this should be documented in the claims file.

2.  Schedule the Veteran for a VA skin examination, with an appropriate examiner, to determine the following: 

a.  Based on a comprehensive examination of the skin of the feet, please state whether or not the Veteran has any current skin disorder of the feet.  In determining the diagnosis, please consider the Veteran's full history,  including his lay statements concerning the symptoms he has experienced.  Also, please consider the previous medical opinion dated in July 2009 from Dr. Joseph B. Lind and the August 2007 VA Agent Orange registry examination, as well as the Veteran's service treatment records.

b.  Then, please state whether it is at least as likely as not (i.e., at least a 50/50 degree of probability) that any current skin disorder of the feet is related to any event in the military, including service in Vietnam.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion in a typewritten report.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


